Hammond, J.
The defendant was a watch district and improvement district by virt~ue of the general laws in force in 1873, *57when the district was first established, and a water and fire district by virtue of the provisions of St. 1887, c. 169. The defendant contends that the vote of June 11,1908, was of no force and effect; and one of the grounds upon which the contention is based is that there was no appropriation out of which the plaintiff could be paid.
A watch district is established “ for the protection of property against fire, thieves and robbers, and for keeping the streets quiet in the night time.” R. L. c. 31, § 8. Its officers consist of a clerk and a prudential committee of not less than three nor more than five persons. §§ 1, 12. Its manner of working is set forth in § 15 as follows: “ The district may, at meetings called for the purpose, vote to raise money for the payment of watchmen and for other necessary expenses. The prudential committee shall have the superintendence and control of the watchmen, have charge of and be responsible for the property employed, have the custody and management of the money raised, expend the same for the purposes specified in the votes of the district, be accountable to the district for the money received by them and be liable to a suit for such money or other property of the district in the name of the inhabitants thereof.” The clerk certifies to the assessors of the town in which the district lies the amount of money which the district has voted to raise, and the amount is assessed by the assessors of the town and the tax collected as in the case of town taxes.
It is a quasi corporation to which certain powers are granted, but upon which no obligation rests to exercise those powers. After organization it may decline or neglect to take any steps to protect property or to keep the streets quiet in the night time, indeed may cease utterly to act under any of the powers conferred upon it, and may leave these matters to be looked after by the town. It acts voluntarily and not by compulsion. When it chooses to act it must keep within the lines prescribed by the statute. It has no power to borrow money, not even in anticipation of the payment of taxes. It may raise and appropriate money and may spend it for the purposes for which the district was organized, but by necessary implication its power to spend must be limited by its appropriation. The powers of a district like the defendant are very restricted, and are to be exercised in *58strict compliance with the authority given by statute. We think this statute by fair implication requires that before any contract can be binding on the district there must be some provision made, by vote at least, to raise and appropriate the money to meet the expense. In these respects its situation is entirely different under our statutory law from that of a town upon which duties are imposed and to whom corresponding powers are granted in order that those duties may be properly performed.
As an improvement district it is established “ for the purpose of erecting and maintaining street lamps, establishing and maintaining libraries, building and maintaining sidewalks or for employing and paying watchmen and police officers.” R. L. c. 25, § 44. Here, as in the case of a watch district, the duties are not compulsory. The district may for instance build and maintain sidewalks, but there rests upon it no duty in law to maintain a sidewalk for any longer time or to any greater extent than it sees fit. And its power as an improvement society to raise and appropriate money and to make contracts is, mutatis mutandis, the same in substance as its power as a watch district.
As a fire district the defendant may “ incur debts for temporary loans in anticipation of the taxes of the municipal year in which such debts are incurred and of the receipts from other sources due in such year, and expressly made payable, by vote of the district, from such taxes and receipts.” R. L. c. 32, § 60.
The defendant’s power as a fire district or as a water district under St. 1887, c. 169, adds nothing to its power to contract for watchmen and policemen.
At the annual meeting in April, 1908, the district voted to raise and appropriate SI,200 for the purpose of employing and paying two watchmen and police officers to be under the control of the prudential committee. Immediately after the meeting the committee employed two officers, each at a salary of S600 a year, “ which took up the whole appropriation for the police officers and watchmen for the ensuing year.” Therefore when the June meeting was held the appropriation for this purpose was exhausted. Nevertheless the vote to employ the plaintiff was passed and no vote to raise and appropriate the money necessary for the payment of his salary was passed, although the warrant was read to the meeting for action thereon.
*59The only effect of such a vote to employ the plaintiff was to contract a debt in excess of the money raised and appropriated. It was for that reason alone invalid. It never has been ratified by way of a vote to raise and appropriate the money or in any other way.
It becomes unnecessary to consider the other grounds of defense.

Judgment for the defendant.